Citation Nr: 1707776	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Christopher N. Godios, Attorney at Law


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  The appellant is the Veteran's surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2008 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran died in March 2013, during the pendency of this appeal.  In April 2013, the Veteran's spouse requested to be substituted in place of her deceased husband with respect to his open VA compensation claims. In October 2015, the RO granted the substitution by letter.  Accordingly, the Veteran's spouse is the appellant in this case and has been properly substituted for purposes of the foregoing claims. 38 U.S.C.A. § 5121A. 

Regarding the claim seeking an increased rating for PTSD, the November 2008 rating decision continued a 30 percent rating for PTSD.  In a March 2016 rating decision, the RO increased the rating for PTSD to 70 percent, effective April 30, 2008, the date of the Veteran's claim for increase.  The Board has characterized the claim accordingly.

The Veteran perfected an appeal for service connection for erectile dysfunction with loss of libido in an April 2010 VA Form 9, Substantive Appeal.  Subsequently, in a rating decision dated March 2016, the RO granted service connection for erectile dysfunction with loss of libido.  Thus, that issue is no longer before the Board. 


FINDING OF FACT

In January 2017, prior to promulgation of a decision in the matters, the appellant indicated in writing that she wished to withdraw the appeals seeking ratings in excess of 20 percent for diabetes mellitus and in excess of 70 percent for PTSD.  There is no question of fact or law remaining before the Board in these matters. 
CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking increased ratings for diabetes mellitus and PTSD; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the appellant's expression of intent to withdraw all of her pending appeals, further discussion of the impact of the VCAA on these matters is not necessary. 

Withdrawal: Diabetes Mellitus and PTSD 

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id. 

In the present case, the Veteran perfected an appeal as to the issues of entitlement to increased ratings for PTSD and for diabetes mellitus in an April 2010 substantive appeal.  In January 2017 correspondence, the appellant stated that she was satisfied with the current rating for those disabilities and indicated that she wished to withdraw any pending appeals before the Board.  The Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction to review appeals with respect to an increased rating for diabetes mellitus or PTSD and the appeals must be dismissed. 


ORDER

The appeals seeking increased ratings for diabetes mellitus and PTSD are dismissed. 




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


